 


113 HR 2320 IH: Tax Fairness for All Families Act of 2013
U.S. House of Representatives
2013-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2320 
IN THE HOUSE OF REPRESENTATIVES 
 
June 11, 2013 
Mr. Nadler introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide an increasingly larger earned income credit for families with more than 3 children. 
 
 
1.Short titleThis Act may be cited as the Tax Fairness for All Families Act of 2013. 
2.Increased earned income credit for families with more than 3 children 
(a)In generalParagraph (1) of section 32(b) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(1)PercentagesFor purposes of subsection (a)— 
 
 
In the case of an eligible individual with:The credit percentage is:The phaseout percentage is: 
 
1 qualifying child3415.98 
2 qualifying children4021.06 
3 qualifying children4521.06 
4 qualifying children5021.06 
5 qualifying children5521.06 
6 qualifying children6021.06 
7 or more qualifying children6521.06 
No qualifying children7.657.65. 
(b)Conforming amendmentParagraph (3) of section 32(b) of such Code is amended by striking subparagraph (A). 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2012. 
 
